                                                      [Docket No. 60]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


 NICHOLAS WALTERS,

                Plaintiff,
                                    Civil No. 18-11111(RMB/MJS)
      v.

 SAFELITE FULFILLMENT, INC., et             OPINION
 al.,

                Defendants.



APPEARANCES:

SMITH EIBELER, LLC
By: Robert W. Smith, Esq.; Christopher J. Eibeler, Esq.
101 Crawfords Corner Road, Suite 1-105R
Holmdel, New Jersey 07733
          Counsel for Plaintiff

PORZIO, BROMBERG & NEWMAN, P.C.
By: Kerri A. Wright, Esq.
100 Southgate Parkway
P.O. Box 1977
Morristown, New Jersey 07962-1997
          Counsel for Defendant

RENÉE MARIE BUMB, United States District Judge:

     This matter comes before the Court upon Defendant Safelite

Fulfillment, Inc.’s (“Defendant” or “Safelite”) Motion for

Summary Judgment. [Docket No. 60]. Plaintiff Nicholas Walters

(“Plaintiff” or “Walters”) brought this action against Defendant

alleging retaliation and associational discrimination/wrongful
discharge in violation of the New Jersey Law Against

Discrimination, N.J.S.A. 10:5-1, et. seq. (“NJLAD”). For the

reasons set forth herein, Defendant’s Motion for Summary

Judgment will be GRANTED.

I.   BACKGROUND & PROCEDURAL HISTORY

     Plaintiff was a Safelite employee from May 2005 until April

2017. [Docket No. 66-1, at ¶¶ 3, 138]. He began his Safelite

career in Connecticut, before transferring to Cherry Hill, NJ

and later, West Chester, PA. [Id. at ¶¶ 4-6]. During his time in

West Chester, Walters also assisted at the Absecon, NJ location,

while its manager was on maternity leave. [Id. at ¶ 7]. In March

2015, Plaintiff transferred to the Hartford, CT market, where he

worked until his termination. [Id. at ¶ 9].

     According to the Amended Complaint [Docket No. 30],

Plaintiff alleges that he was terminated in violation of the

NJLAD. Specifically, he argues that he raised objections to

Defendant’s termination and suspension of two Safelite employees

and he was terminated for raising those objections. [See id.].

     This dispute largely begins while Plaintiff was working in

West Chester, PA and assisting at the Abescon, NJ location.

Walters contends that, in 2014, he was approached by Safelite

Operation Manager Sambath Lok who offered him the Abescon Store

Manager position. [Docket No. 66-1, at ¶ 7]. Plaintiff asked

about the current store manager, Shelby Klein, who was on

                                2
maternity leave. According to Plaintiff, Lok responded that

Safelite would terminate Klein’s employment and that he “didn’t

think women should be managers, because if they get pregnant,

they can take long times off of work and get paid for it.”

[Docket No. 63]. Shortly thereafter, Plaintiff claims that he

met with Lok and two other Safelite managers, who reiterated the

desire to fire Klein and replace her with Plaintiff. [Id.]. At

this meeting, Plaintiff allegedly objected to firing Klein,

refused the promotion, and requested a transfer. [Docket No. 66-

1, at ¶ 26]. Defendant approved Plaintiff’s transfer request,

which was finalized in March 2015. [Docket No. 6-1, at ¶ 9].

     In addition, Walters argues that he was targeted for his

objection to the suspension and termination of Greg Manning.

[See Docket No. 30]. Manning was an employee in Cherry Hill, NJ,

who worked with Plaintiff before Plaintiff’s 2015 transfer. [See

generally, id. at ¶¶ 64-67]. In August 2016, Manning purportedly

spoke with Plaintiff (now in Connecticut) about his store

manager harassing and discriminating against him due to his

obesity and diabetes. [Id. at ¶ 64]. According to Manning, his

attempts to report this harassment were unsuccessful, and, on

December 2, 2016, he was placed on administrative leave for

violating company policy. [Id. at ¶ 66].

     Plaintiff alleges that, upon speaking with Manning, he

elected to investigate the harassment himself. [Id. at ¶ 67]

                                3
Eventually, Plaintiff concluded that Manning had done nothing

wrong and reported these findings to management. [Id. at ¶ 69].

Nevertheless, Defendant terminated Manning’s employment five

days after placing him on leave. [Id. at ¶¶ 90-91]. Walters

continued to work for Defendant for about 4 months after

Manning’s termination. [Id. at ¶ 137]. But Plaintiff alleges

that his termination in April 2017 resulted, in part, from his

objections to Manning’s treatment.

     Defendant disputes Plaintiff’s allegations and claims that

it terminated his employment due to poor performance. In

September 2015, shortly after his transfer from West Chester,

Defendant promoted Plaintiff from the Assistant Store Manager to

the Store Manager of the West Hartford, CT store. According to

Defendant, the West Hartford store began to experience several

performance deficiencies under Walters’s leadership, which

continued until his termination. [Docket No. 60-1, at ¶ 55].

Specifically, Defendant observed that the West Hartford store

scored poorly in customer satisfaction and overtime

productivity, compared to other Connecticut locations. [Id. at

¶¶ 56-57]. Defendant also contends that Plaintiff’s manager had

to assist Plaintiff in improving his communications and ability

to speak to others respectfully. [Id. at ¶ 61]. Plaintiff’s

management issues allegedly continued into 2017, and the West



                                4
Hartford, CT store was consistently the worst performing store

in the market. [Id. at ¶¶ 93-101].

      During early 2017, Defendant hired John Turcotte, who would

become Plaintiff’s new direct supervisor. [Docket No. 66-1, at ¶

102]. Shortly thereafter, Turcotte issued Plaintiff a

“Performance Improvement Plan” and a “Personal Development Plan”

allegedly due to both the West Hartford store’s poor performance

and “Plaintiff’s inappropriate conduct.” [Id. at ¶¶ 109, 115].

Neither of these events affected Plaintiff’s role or pay. [Id.

at ¶ 116]. In February 2017, Turcotte requested an outline from

Plaintiff on steps he would take to improve. [Id. at ¶ 120].

Turcotte was allegedly unsatisfied with Plaintiff’s plans, and

continued to coach him on potential improvements. [Docket No.

60-1, at ¶¶ 122-123].

      Defendant contends that Plaintiff’s personal and store

performance continued to drop in March 2017, and it then began

the process of terminating his employment. [Id. at ¶¶ 124-28,

134]. Plaintiff was officially terminated on April 10, 2017.

[Docket No. 66-1, at ¶ 137].

II.   LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A fact is “material” only if it might impact the

                                 5
“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012). A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

     In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010). However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001). Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007). In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F. App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions

on file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.”

Connection Training Servs. v. City of Phila., 358 F. App’x 315,

                                6
318 (3d Cir. 2009). “If the moving party meets its burden, the

burden then shifts to the non-movant to establish that summary

judgment is inappropriate.” Id. In the face of a properly

supported motion for summary judgment, the nonmovant’s burden is

rigorous: it “must point to concrete evidence in the record”;

mere allegations, conclusions, conjecture, and speculation will

not defeat summary judgment. Orsatti v. New Jersey State Police,

71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary

judgment.”). However, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

III. DISCUSSION

     In its Motion for Summary Judgment, Defendant contends that

Plaintiff cannot maintain a cause of action under the NJLAD

because Plaintiff was not employed in the state of New Jersey at

the time of his adverse employment action, Plaintiff was not a

resident of New Jersey at that time, and all of the operative

events occurred outside of New Jersey. In response, Plaintiff

argues that the NJLAD is implicated because his termination

                                7
resulted, in part, from objections he made to Defendant’s

termination of Klein from Defendant’s Absecon, NJ location,

which he made while living and working in New Jersey. Plaintiff

also contends that the NJLAD applies to his claims because the

NJLAD is not limited to residents of New Jersey, and the facts

of this case warrant application of the NJLAD to the out-of-

state events-- particularly since he objected to Manning’s

termination, who was a New Jersey employee and resident.

     As a preliminary matter, however, the Court must begin by

addressing two issues: Plaintiff’s untimely statements of fact,

and Plaintiff’s NJLAD associational discrimination/wrongful

discharge claim.

     First, Plaintiff failed to timely file a statement of

undisputed material facts and a response to Defendant’s

statement of undisputed material facts. Plaintiff explains that

these documents were inadvertently excluded from the brief in

opposition, and that counsel did not realize they were missing

until Defendant filed its reply brief. [Docket No. 66].

Nevertheless, it still took Plaintiff several working days to

address the missing documents after Defendant’s reply brief was

docketed. By failing to file these documents, the Court could

deem all of the facts in the unanswered statement admitted. See

Local Civ. R. 56.1(a) (“any material fact not disputed shall be

deemed undisputed for purposes of the summary judgment

                                8
motion.”). But the Court will not take such action here, because

the late filings do not prejudice Defendant. Instead, the Court

will fully consider Plaintiff’s documents as though timely

filed.

     In the future, counsel should ensure that all exhibits are

attached to their filings and respond promptly to errors or

omissions.

     Second, Plaintiff did not address his NJLAD associational

discrimination/wrongful discharge claims in his summary judgment

briefing. There are two claims at issue in this case: NJLAD

retaliation and NJLAD associational discrimination/wrongful

discharge. Defendant moved for summary judgment on both counts,

but Plaintiff addressed only NJLAD retaliation. Indeed, nearly

one-third of Defendant’s brief argues why summary judgment is

appropriate on Plaintiff’s associational discrimination claim,

yet Plaintiff did not address this claim. When a party’s

“opposition brief contains no legal or factual argument opposing

summary judgment on [certain] counts,” the Court may deem “these

claims abandoned.” Simon v. Shore Cab, LLC, No. 13-6290

(FLW)(LHG), 2016 WL 1059267, at *8 (D.N.J. Mar. 17, 2016); see

also Damiano v. Sony Music Ent., Inc., 975 F. Supp. 623, 637

(D.N.J. 1996) (“Claims in litigation are not fungible items to

be abandoned and revived at will, rendering plaintiff's theories

a moving target. These claims will not now be considered when

                                9
plaintiff had every opportunity to make these arguments in

response to defendants' motion for summary judgment but chose

not to.”). Thus, Plaintiff’s associational discrimination/

wrongful discharge claims are abandoned, and the Court will now

consider only Plaintiff’s retaliation claims.

     Under the NJLAD, retaliation requires a Plaintiff to show

(1) that he engaged in a protected activity known to his

employer, (2) that he was subjected to an adverse employment

decision, and (3) a causal connection between his protected

activity and the adverse employment action. Battaglia v. United

Parcel Serv., Inc., 214 N.J. 518, 547 (2013). In addition, a

plaintiff cannot recover on a retaliation claim, unless he also

shows “that the original complaint was both reasonable and made

in good faith.” Id.

     Plaintiff is not required to prove that he is a member of a

protected class, see Cottrell v. Rowan Univ., 786 F. Supp. 2d

851, 858 (D.N.J. 2011), but he must allege actual

discrimination. Dunkley v. S. Coraluzzo Petroleum Transporters,

437 N.J. Super. 366, 377(App. Div. 2014). Stated differently, a

“general complaint of unfair treatment” is insufficient. Barber

v. CSX Distrib. Servs., 68 F.3d 694, 702 (3d Cir.l995).

     Here, the parties largely contest the causal connection

factor. A Plaintiff can establish a causal connection in

numerous ways. Circumstantial evidence, often in the form of

                               10
temporal proximity or a “pattern of antagonism,” is sufficient

to establish a causal connection. Kachmar v. SunGard Data Sys.,

Inc., 109 F.3d 173, 177 (3d Cir. 1997). But these arguments are

not exclusive, and the Court must instead look at the whole body

of evidence to infer a causal link. Id.

     Plaintiff identifies two protected actions that he argues

led to his termination: his objections to the termination and

mistreatment of Shelby Klein and Greg Manning, respectively. The

Court will now consider each in turn.

     A. Plaintiff’s objections to Klein’s termination

     Plaintiff began assisting at the Absecon, NJ location in

2014, because that store’s manager, Shelby Klein, took maternity

leave. [[Docket No. 66-1, at ¶¶ 6-7]. Plaintiff alleges that,

prior to his March 2015 transfer to Connecticut, he was offered

Klein’s position in Absecon, because Defendant intended to fire

Klein for taking maternity leave. Plaintiff claims that he

objected to this termination, which later led to his own

termination.

     As discussed more thoroughly below, the relationship

between Plaintiff and the state of New Jersey, for NJLAD

purposes, in tenuous. Before Plaintiff amended his complaint to

include allegations that his termination resulted, in part, from

his objections to Klein’s termination, the Court dismissed the

Complaint. [See Docket Nos. 28 and 29]. The Court only permitted

                               11
Plaintiff’s claims to move forward after he alleged that he

engaged in protected activity while living and working in New

Jersey. [See Docket Nos. 42 and 43]. But these additional

allegations do not guarantee that Plaintiff’s claims survive

summary judgment.

     Plaintiff attempts to establish a causal connection between

his objections and his subsequent termination in two ways.

First, he argues that a causal connection can be established by

temporal proximity. This is correct, but it is undisputed that

Plaintiff was not terminated, and faced no other adverse

employment action, for more than two years after raising his

objections to Klein’s termination. Recognizing this, Plaintiff

argues that “employers, are aware of temporal proximity as a

factor in the consideration of causation,” so they “lay in wait

until sufficient time has passed or until such a time has come

that the employer is able to formulate a reason for

termination.” [Docket No. 63]. In other words, Plaintiff’s

argument is that the proof of temporal proximity is,

paradoxically, the absence of temporal proximity. This is

insufficient.

     Second, he concludes that he suffered a pattern of

antagonism from Defendant. Although the Court does not weigh the

evidence, it must determine whether the record could lead a

rational trier of fact to find for the non-moving party. See

                               12
Walsh, 386 F. App’x at 338. Here, Plaintiff identifies no

evidence establishing antagonism resulting from his complaints

about Klein’s termination. The record shows that Plaintiff’s

post-objection transfer request was granted [Docket No. 66-1, at

¶ 9], he received positive performance evaluations in April 2015

and January 2016 [Id. at ¶¶ 43 and 47], and he was promoted to

the Store Manager of the West Hartford Store in September 2015

[Id. at ¶ 45]. Moreover, Plaintiff has not provided any

description of antagonism that he suffered. In contrast, he

acknowledges that Defendant took no purported retaliation for

years. [See Docket No. 63, at 8] (“Plaintiff did not suffer a

discrete act of retaliation until in or about late 2016, early

2017, when Safelite made the decision to terminate his

employment.”). Thus, Plaintiff has provided no evidence of a

pattern of antagonism that could allow a rational trier of fact

to find that Defendant retaliated against Plaintiff for his

objection to Klein’s termination.

     B. Plaintiff’s objections to Manning’s treatment

     Unlike Plaintiff’s claims regarding his objections to

Klein’s termination, his objections to Manning’s suspension and

termination have nearly no connection to the state of New

Jersey. Both Plaintiff’s purported protected activity and his

adverse employment action occurred while he was living and

working in Connecticut. Evidently, the only connection with New

                               13
Jersey is the fact that Manning was employed in Defendant’s

Cherry Hill, NJ location at the time he was suspended and

terminated. Nevertheless, Plaintiff argues that NJLAD

Retaliation is an appropriate cause of action. In response,

Defendant argues that the NJLAD is inapplicable and Plaintiff

should have asserted a claim under a similar Connecticut law.

     This Court applies New Jersey’s choice-of-law rules.

Fairfax Fin. Holdings Ltd. v. S.A.C. Capital Mgmt., LLC, 450

N.J. Super. 1, 36 (App. Div. 2017) (“[W]hen New Jersey is the

forum state, its choice-of-law rules control.”). In Calabotta v.

Phibro Animal Health Corp., 460 N.J. Super. 38 (App. Div. 2019),

the New Jersey Superior Court established that an out-of-state

Plaintiff may be able to assert an NJLAD claim in some, limited

circumstances. The Court must first “determine whether an actual

conflict of laws exists” by examining “the substance of the

potentially applicable laws to determine whether there is a

distinction between them.” Id. at 54 (internal quotation marks

omitted). A conflict occurs when “when the application of one or

another state's law may alter the outcome of the case.” In re

Accutane Litig., 235 N.J. 229, 254 (2018). An actual conflict

exists when, for example, the claims have different statutes of

limitation, and one has lapsed. See McCarrell v. Hoffmann-La

Roche, Inc., 227 N.J. 569, 584 (2017). (“When a complaint is

timely filed within one state's statute of limitations but is

                               14
filed outside another state's, then a true conflict [of laws] is

present.”) If no conflict is present, the Court applies the law

of the forum. Id.

     If New Jersey law conflicts with the out of state law, the

Court must “apply the choice-of-law principles described in the

Second Restatement [of Conflicts of Laws], particularly sections

6, 145, and 146.” Calabotta, 460 N.J. Super. at 54-55.

Ordinarily, this analysis begins by determining whether New

Jersey Legislature has intended the relevant law to apply to any

case where a New Jersey court has jurisdiction. Fairfax, 450

N.J. Super. at 43. In the NJLAD context, however, New Jersey

Courts have already held that there is no discernable

legislative intent, and that Courts should determine whether New

Jersey has “the most significant relationship” with the dispute.

Calabotta, 460 N.J. Super. at 55.

     The state with the most significant relationship is

presumed to be the state where the injury occurred. Id. at 56.

But this presumption can be overcome. Sections 6 and 145 of the

Restatement (Second) of Conflicts of Laws each provide a list of

factors for Courts to consider.

     Section 6 identifies seven, non-exclusive factors that

courts must address when deciding which state’s law applies:

     (a) the needs of the interstate and international
     systems,
     (b) the relevant policies of the forum,

                                  15
     (c) the relevant policies of other interested
     states and the relative interests of those states
     in the determination of the particular issue,
     (d) the protection of justified expectations,
     (e) the basic policies underlying the particular
     field of law,
     (f) certainty, predictability and uniformity of
     result, and
     (g) ease in the determination and application of
     the law to be applied.

Second Restatement § 6(2). In turn, Section 145 provides four

additional consideration:

     (a) the place where the injury occurred,
     (b) the place where the conduct causing the injury
     occurred,
     (c) the domicil[e], residence, nationality, place
     of incorporation and place of business of the
     parties, and
     (d) the place where the relationship, if any,
     between the parties is centered.

Second Restatement § 145(2).

     In considering the § 145 factors, the Court does not apply

a strictly quantitative analysis. Instead, it must assess the

factors “in terms of the guiding touchstones of the [Section 6

factors].” Fairfax, 450 N.J. Super. at 51. Moreover, “the

contacts are to be evaluated according to their relative

importance with respect to the particular issue.” Id. (internal

quotation marks omitted).

     Here, the two relevant state laws are the NJLAD and the

Connecticut Human Rights and Opportunity Act (“CHROA”). The

NJLAD states that:



                               16
          It shall be an unlawful employment practice,
          or, as the case may be, an unlawful
          discrimination . . . For any person to take
          reprisals against any person because that
          person has opposed any practices or acts
          forbidden under this act or because that
          person has filed a complaint, testified or
          assisted in any proceeding under this act or
          to coerce, intimidate, threaten or interfere
          with any person in the exercise or enjoyment
          of, or on account of that person having aided
          or encouraged any other person in the exercise
          or enjoyment of, any right granted or
          protected by this act.

N.J.S.A. 10:5-12(d). In contrast, the CHROA provides:

          It shall be a discriminatory practice in
          violation of this section . . . For any person,
          employer, labor organization or employment
          agency to discharge, expel or otherwise
          discriminate against any person because such
          person   has   opposed    any    discriminatory
          employment practice or because such person has
          filed a complaint or testified or assisted in
          any proceeding under section 46a-82, 46a-83 or
          46a-84.

CHROA § 46a-60(b)(4).

     Despite the apparent similarities between the two statutes,

the Court finds that an actual conflict exists. Unlike the

NJLAD, the CHROA includes a unique administrative exhaustion

requirement. Specifically, CHROA requires the party who alleges

discrimination to first file a claim with a state commission

before bringing an action in Court. § 46a-82. The Complainant

only has 180 days “after the alleged act of discrimination” to

file this complaint. Id. Moreover, § 46a-102 also establishes

that the statute of limitations for a discriminatory employment

                                17
action is two years from the date they filed a complaint with

the commission. Although the NJLAD has a two-year statute of

limitations as well, the triggering event is very different.

     In effect, this means that when Plaintiff filed this case

on June 27, 2018, he was unable to file a claim under the CHROA

due to his failure to exhaust administrative remedies. The

statute of limitations to file a complaint with the Connecticut

State Commission expired on or about October 9, 2017-- 180 days

after his termination. Since Plaintiff never filed a complaint

with the Connecticut Commission, and more than 180 days had

passed since his alleged act of discrimination, any CHROA claims

are now time-barred. This is not true with the NJLAD. Thus,

there is a conflict of law here. See McCarrell, 227 N.J. at 584.

     The Court must now turn to Sections 6(2), 145, and 146 of

the Restatement (Second) of Conflicts of Laws. In reviewing

those considerations, the Court finds that Connecticut is the

state with the most significant relationship to Plaintiff’s

dispute.

     In Calabotta, the Superior Court of New Jersey, Appellate

Division, held that “needs of the interstate . . . systems”--

the first Section 6(2) factor--“are generally best served by

applying the law of the state where a job opening will be

filled.” 460 N.J. Super at 70. The Court reached this

conclusion, in part, because it recognized that “the ‘needs’ of

                               18
the system favor . . . uniformity in a hiring context.” Id.

Applying that same principle here, the needs of the interstate

systems are best served by applying the law of the state where a

plaintiff works and where relevant employment decisions are

made. As in Calabotta, it would be “unwieldy” for an employer’s

termination decisions to be governed by the law of the state of

each employee’s choosing, rather than the state where that

employee is based. Here, Plaintiff worked and suffered an

adverse employment action in Connecticut. Thus, the first

Section 6(2) factor favors applying Connecticut law.

     Similarly, the Calabotta Court held that the next two

Section 6(2) factors-- the relevant policies of the forum and

the relevant policies of other interested states-- are “fairly

accommodated by applying local law to an employer’s conduct in

filling a job application.” Id. This Court identifies no reason

to limit that finding to an employer’s hiring decisions, to the

exclusion of their firing decisions. Accordingly, these two

factors also favor Connecticut law.

     The next Section 6(2) factor, the protection of justified

expectations, supports application of Connecticut law as well.

Absent some specific agreement to the contrary, no reasonable

employee could expect that New Jersey law would govern disputes

with their employer when (1) that employee is based in

Connecticut; (2) their employer is incorporated in Delaware; and

                               19
(3) their employer has a principal place of business in Ohio.

Therefore, this factor disfavors the application of New Jersey

law.

       When considering the fifth Section 6(2) factor-- the basic

policies underlying the particular field of law-- the Calabotta

Court held that the “‘basic policies’ underlying

antidiscrimination laws favor applying the NJLAD to the hiring

of workers who will be employed in [New Jersey].” Id. at 71.

This explanation applies equally in the termination of workers.

Thus, the Court finds that the “basic policies underlying

antidiscrimination laws” favors applying the CHROA to the firing

of workers employed in Connecticut. At the very least, this

factor simply does not favor applying the NJLAD to the firing of

workers employed in Connecticut.

       For similar reasons, “certainty, predictability, and

uniformity of result, under Section 6(2)(f), and the “ease in

the determination and application of the law to be applied,” per

Section 6(2)(e), are best served by applying the law of the

state where a person is employed. Thus, in considering all the

Section 6(2) factors, the Court finds that Connecticut law

should apply to Plaintiff’s claims.

       Finally, the Section 145 factors also favor the application

of Connecticut law. It is undisputed that Connecticut is the

location of both the purported injury and the place where the

                                 20
conduct occurred that caused that injury. Furthermore, the § 145

factor concerning the domicile, residence, nationality, place of

incorporation and place of business of the parties, certainly

does not support applying New Jersey law. Defendant is a

Delaware corporation with a principal place of business in Ohio.

Plaintiff is a Connecticut resident, who worked at one of

Defendant’s Connecticut locations. This simply does not support

the application of New Jersey law. Moreover, Plaintiff’s

relationship with Defendant, at the time of his termination, was

centered in Connecticut, thus satisfying the Court that § 145

supports the application of the CHROA, and not the NJLAD, to

Plaintiff’s claims.

      Accordingly, the relevant factors in the Restatement

(Second) of Conflicts of Laws supports the application of

Connecticut law to Plaintiff’s dispute. Thus, the NJLAD is

inapplicable to Walters’ claims that he was retaliated against

for his objections to Manning’s suspension and termination.

Because Plaintiff failed to satisfy the administrative

exhaustion requirements of the CHROA, and is now time-barred

from doing so, Defendant is entitled to summary judgment.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Summary

Judgment is GRANTED. An appropriate Order accompanies this

Opinion.

                                21
DATE: April 30, 2021        s/Renée Marie Bumb
                            RENÉE MARIE BUMB
                            UNITED STATES DISTRICT JUDGE




                       22
